DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered but only in part.  Some of the references cited on the IDS are irrelevant to the subject matter of the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3--12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 the limitations of “the inlet aperture” and “the at least one outlet aperture” lack antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3,12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 2254263 in view of Jaskiewicz U.S. 20180202506.
Regarding claims 1,15 DE ‘263 shows a valve capable of use with a hydraulic damper comprising:
a valve housing (10, 30) comprising an inlet chamber (70) and an outlet chamber (16);
a housing valve seat (54) arranged between the inlet chamber and the outlet
chamber;
a valve element (42,47) having a cylindrical first portion slidably received in a cylindrical bore (34) of the valve housing and a second portion (50) having a valve
surface (52} for selectively engaging and disengaging the housing valve seat 50 to
allow passage of hydraulic fluid between the inlet chamber 70 and the outlet chamber 16;
a spring element (58) mounted within the valve housing for biasing the valve element into engagement with the housing valve seat; the bore of the valve housing having a closed end (38) defining what appears to be a bore chamber (not labeled) between an end of the first portion of the valve element and the closed end of the bore; at least one first passage (44) providing fluid communication between the bore chamber and the inlet chamber 70;
al least one second passage (72, 74, 76, 88) providing fluid communication be-
tween the bore chamber and the inlet chamber; and a one-way valve (80) located in the at least one second passage and configured to allow flow in the at least one second passage in a direction from the inlet chamber to the bore chamber, but to block flow in the at least one second passage in a direction from the bore chamber to the inlet chamber.
Lacking in DE ‘263 is a specific labeling of the bore chamber.
However, applicant’s prior document to Jaskiewicz ‘506 shows such a bore chamber in figure 1 at 76.  Also note the first and second passages at 58,60 and the central passage at 50.
One having ordinary skill in the art before the invention was effectively filed would have realized that there is a chamber below the ball valve assembly 80,82 for communication with the inlet chamber 70.  Further, notwithstanding the interpretation of the first and second passages above, one having ordinary skill in the art would have found it obvious to have modified the valve with first and second passages in the area of 72, as taught by Jaskiewicz at 58,60, simply to adjust the damping properties of the valve to a specific application.  Note Jaskiewicz indicates in paras 0041-0045 that the numbers of passages may be varied.
Regarding claims 2,3,12,13,16 with the passage/aperture arrangement in DE ‘263 taking the form of the passage arrangement in Jaskiewicz at 50,58,60 these limitations are considered to be met.
Regarding claim 14 due to the similar construction of the valve assembly of DE ‘263 with that of Jaskiewicz it would have been obvious to have used the valve of DE ‘263 in an application as taught by Jaskiewicz in figures 5,6, or 7 simply as the substitution of one similar type of valve for another.
Allowable Subject Matter
Claims 4-11,17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



7/18/22